Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1–3, 6-7 of U.S. Patent No. US  11396725 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the method claims as recited discloses 
Regarding claim 2, rejected on the ground of nonstatutory double patenting  as being unpatentable over Claim 1  of US Patent no. US 11396725.
Regarding claim 3, rejected on the ground of nonstatutory double patenting  as being unpatentable over Claim 3  of US Patent no. US 11396725.
Regarding claim 4, rejected on the ground of nonstatutory double patenting  as being unpatentable over Claim 6  of US Patent no. US 11396725.
Regarding claim 5, rejected on the ground of nonstatutory double patenting  as being unpatentable over Claim 7  of US Patent no. US 11396725.
Regarding claim 6, rejected on the ground of nonstatutory double patenting  as being unpatentable over Claim 2  of US Patent no. US 11396725.
Regarding claim 7, rejected on the ground of nonstatutory double patenting  as being unpatentable over Claim 3  of US Patent no. US 11396725.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1,3-7 is/are rejected under 35 U.S.C. 103 unpatentable over Lisagor et.al. (US 20160185041) in view of  “UV-curing Behaviors and Mechanical Properties of UV-cured Polylactic Acid (PLA)”, Seung-Woo, Lee et. al., Journal of the Korean Wood and Science Technology, Volume 41, Issue 2, pages 134-140, 2013 (hereinafter, Seung)  as evident by Breton et. al. (US 20160244628).
Regarding Claim 1, Lisagor discloses a method for three-dimensional printing a print material that comprises cross-linkable polymer onto a permeable material ([0004]-[0005]), comprising: printing an under structure that has at least one layer of the print material for a three-dimensional pattern onto a print plate of a three-dimensional printer (Claim 1, [0058]); increasing a distance between a print head of the three-dimensional printer and the at least one layer of the print material (Claim 1, [0056]); providing a prompt to place the permeable material on the at least one layer of the print material (Claim 1, [0056]); printing a bonding layer of the print material for the three-dimensional pattern directly onto the permeable material at a first printer setting (Claim 1, [0012] [0058], [0060], bonding layers deposited at a hotter temperature and a faster material rate; build layers are deposited at a lower temperature with a slower deposition rate than the bonding layer); printing a build layer of the print material for the three-dimensional pattern directly onto the bonding layer of the material at a second printer setting (Claim 1), wherein the first printer setting is different from the second printer setting; (Claim 1, [0012]), wherein the first printer setting includes a first material flowrate and the second printer setting includes a second material flowrate, wherein the second material flowrate is different than the first material flowrate ([0012], Claim 3).
Lisagor teaches the use of several materials in different embodiments, including repeatedly mentioning PLA, but does not disclose a curing step.   In the same field of endeavor Seung discloses the use of a cross linking of UV cured PLA which has been shown to be advantageous over thermal curing as thermal curing consumes more energy and reduces the strength of certain fabrics due to higher temperature treatment including lower production cost, high chemical and thermal stability and rapid production rate (page 2, 1st para, Seung-Woo Lee). Further, as evident by Breton et. al. discloses that in 3D printing UV curable materials are used to fit the specifications for compatibility of the printing systems ([0011],[0017]).
It would be obvious for one ordinary skilled in the art to modify Lisagor teaching with the teaching of curing/hardening taught by the printing material of PLA resin material with UV radiation as shown by Seung and also evident by Breton that UV curable materials are commonly used for 3 D printing, the modified PLA used in the Lisagor process would be useful for the purpose of several benefits primarily minimizing degradation for thermal curing.

Regarding Claim 3, the first printer setting includes a first material output temperature and the second printer setting includes a second material output temperature, wherein the second material output temperature is different than the first material output temperature (Claim 2).
Regarding Claim 4, wherein portions of the bonding layer of the print material printed directly onto the permeable material flow through holes in the permeable material and bond with the under structure (Claim 5, [0058]).

Regarding Claim 5, the permeable material is a woven fabric ([0041], Claim 6).
Regarding Claim 6, Lisagor teaches the second material flow rate is  5%  different than the first material (([0012]) , Claim 3).
Regarding claim 7, Lisagor teaches that the second material output temperature is at least 5 degrees Centigrade lower than the first material output temperature (Claim 2).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-700-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741